DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01 March 2021 has been entered.  Claims 1-20 remain pending in the present application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action dated 27 November 2020.  Any new and/or outstanding objections and/or rejections can be found in the Office Action below.  
Response to Arguments
Applicant's arguments filed 01 March 2021 with regards to the claim interpretation under 35 U.S.C. 112(f) as set forth in the Non-Final Office Action dated 27 November 2020 have been fully considered but they are not persuasive. With regards to Applicant’s contention that the recitation “automation system” would not invoke an interpretation under 35 U.S.C. 112(f), the Examiner respectfully disagrees.  Here, the term “system” is recited as a generic placeholder for the term “means”, the generic placement is modified by functional language, and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function because “automation” is not a name of a structure.  Additionally, “automation system” is not a recognized name of a structure, nor is it a recognized name of a structure that is defined by its relative function in the same vein as a filter being a name identified by its function.  As such, the Examiner respectfully maintains that such a recitation would invoke an interpretation under 35 U.S.C. 112(f).  With regards to Applicant’s contention that if an interpretation under 35 U.S.C. 112(f) were to be maintained, that an “automation system” should be interpreted to include any automation system which receives sensory information from sensors and receives instructions to perform various operations and functions, the Examiner respectfully disagrees.  As an initial matter, Applicant has identified additional functions rather than structure or structures for performing the claimed function(s).  Second, application of 35 U.S.C. 112(f) is driven by the claim language, and the claim language as currently presented does not recite that an automation system is configured to receive sensor data and/or receive instructions.  Rather, as currently recited in the claims, an automation system is to perform a turn-assist function or to steer the vehicle, with Applicant’s Specification merely identifying a steering actuator as a corresponding structure for implementing such function(s).  Similarly, as currently recited in claim 7, “a plurality of automation systems” are configured to control a corresponding plurality of components of the vehicle, but are not recited as receiving or processing data.  However, in light of Applicant’s arguments, the interpretation under 35 U.S.C. 112(f) of the recitation “a plurality of automation systems configured to control […]”, as recited in claim 7, has been revised as noted in the Office Action below.     
Applicant’s arguments with respect to independent claims 1, 7, and 16 have been considered but are moot because the new ground of rejection of the aforementioned claims does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As discussed in more detail in the Office Action below, the new ground of rejection with regards to independent claims 1, 7, and 16 has relied upon on the prior art to Inou et al. (U.S. Publication No. 2012/0046802 A1) and Brandin et al. (U.S. Publication No. 2013/0190944 A1) in order to teach and/or render obvious the amended limitations of the aforementioned independent claims.

Specification
The abstract of the disclosure is objected to because on line 5, it appears Applicant intended “determines, the vehicle is turning” to read --determines the vehicle is turning--.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: on lines 13-14, it appears Applicant intended “the one or more automation systems” to read --one or more automation systems-- because this term is being recited for the first time in the claim.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: on line 9, it appears Applicant intended “based the” to read --based on the--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: on lines 1-2, it appears Applicant intended “a second control signal” to read --the second control signal-- as antecedent basis for this term has been previously established in the claims.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more automation systems to perform a turn-assist function” in claims 1-6; “a plurality of automation systems configured to control” in claims 7-15; “first automation system to perform a turn-assist function” in claims 7-13 and 15; “automation system to perform a turn-assist function” in claims 16-20; and “steering automation system configured to steer” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the above-identified automation system(s) that perform the function of turn-assist or steering, the corresponding structure described in the specification as performing the claimed function encompasses a steering actuator (see at least: Paragraphs [0018], [0031]).  Accordingly, the claim limitations “one or more automation systems”, “first automation system”, “automation system”, and “steering automation system” are being interpreted to cover a steering actuator, or equivalents thereof.
With regards to the “plurality of automation systems” that perform the function of controlling a corresponding component of the vehicle, the corresponding structure described in the Specification encompasses a steering actuator, a braking actuator, and/or an acceleration actuator (see at least: Paragraph [0018]).  Additionally, it is noted that the broadest reasonable interpretation for the “plurality of automation systems”, in light of and consistent with the Specification (see at least: Paragraph [0020]), would also encompass conventional and well-known advanced driver-assistance systems (ADAS) (e.g., cruise control, collision avoidance/warning, anti-lock braking, traction control, driver monitoring), including their conventional and well-known structure(s) and corresponding computer programming, where applicable, that were known to a person of ordinary skill in the art at the time of the claimed invention, i.e., as of the effective filing date of the present patent application.  Accordingly, the claim limitation “plurality of automation systems” is being interpreted to cover the aforementioned correspond structure described in the Specification, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inou et al. (U.S. Publication No. 2012/0046802 A1) in view of Brandin et al. (U.S. Publication No. 2013/0190944 A1).

Regarding Claim 1:
Inou discloses a vehicle control system (apparatus AP) for a semi-autonomous vehicle (wherein the vehicle is a semi-autonomous vehicle because the vehicle can automatically or autonomously adjust steering and/or braking without driver intervention), said vehicle control system comprising a controller (driver support ECU 26) communicatively coupled to a plurality of sensors positioned within the semi-autonomous vehicle and to a heads-up display (HUD) within the semi-autonomous vehicle, said controller comprising a processor in communication with a memory device (see at least: Inou, Paragraphs [0035]-[0037], [0044], [0109], [0112], and Fig. 1), said controller configured to: 
receive sensor data from the plurality of sensors (see at least: Inou, Paragraphs [0056], [0109]); 
determine, based on the sensor data, the semi-autonomous vehicle is turning (see at least: Inou, Paragraphs [0008], [0038], [0041], [0049], [0054]); 
identify, based on the sensor data, a candidate turn path (target trajectory) for the semi-autonomous vehicle (see at least: Inou, Paragraphs [0074], [0088]); 
identify, based on the sensor data, an actual turn path (current trajectory) that the semi-autonomous vehicle is traversing while under manual control (see at least: Inou, Paragraphs [0081], [0088]); 
determine a deviation between the actual turn path and the candidate turn path (see at least: Inou, Paragraphs [0082], [0088]); 
based on the determined deviation, transmit, to the one or more automation systems (at least a steering actuator 28) of the semi-autonomous vehicle, a first control signal that activates the one or more automation systems to perform a turn-assist function to reduce the determined deviation between the actual turn path and the candidate turn path (see at least: Inou, Paragraphs [0082]-[0083], [0086]-[0087]).
Inou discloses that the candidate turn path is determined based on at least an extension of the road (see at least: Inou, Paragraphs [0109]-[0111]), and based on the determined deviation, performing a safety preventive measure by controlling steering of the vehicle.  Inou further discloses that the HUD is configured to display at least the target trajectory to a driver of the semi-autonomous vehicle (see at least: Inou, Paragraph [0112]).  Inou, however, does not appear explicit with regards to the limitation transmit, to the HUD, a second control signal that instructs the HUD to display a notification to a driver of the semi-autonomous vehicle of the turn-assist function.
Brandin, similar to Inou, teaches an invention directed to utilizing sensor data in order to determine an actual turn path (estimated vehicle path 17) of a vehicle as well as an extension of a road being travelled by a vehicle during a turn (see at least: Brandin, Paragraphs [0035], [0070], and Fig. 2).  Brandin further teaches determining a deviation between the actual turn path and the extension of the road, and triggering a heads-up display of the vehicle to display a notification to a driver of the vehicle according to the determined deviation (see at least: Brandin, Paragraphs [0019], [0035], [0071]).  Brandin teaches that the notification includes displaying the actual turn path in a color-coded manner (e.g., in a green-color if the deviation is less than a predetermined value; in a yellow-color if the deviation is within a certain range; and in a red-color if the deviation is greater than a predetermined value), and displaying an alert (indication symbol 31) when the deviation is greater than a predetermined value which corresponds to when the actual turn path is displayed in the red-color (see at least: Brandin, Paragraph [0071] and Fig. 2).  Furthermore, Brandin explicitly teaches that together with the alert (symbol 31 and the actual turn path being presented in the red-color), a safety preventive measure is performed, such as adjusting steering (see at least: Brandin, Paragraph [0111]).  Here, it is noted that Inou, as discussed above, discloses in more detail such a safety preventive measure that is performed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Brandin in the invention of Inou such that the actual turn path was additionally displayed on the heads-up display along with the candidate turn path, and such that the alert was displayed when the deviation exceeded a threshold.  As such, when the determined deviation was within a certain range, a notification would have been presented to the driver on the heads-up display indicating to the driver that the actual turn path is deviating from the candidate turn path, with the yellow-color allowing the driver to intuitively ascertain that a continued increase in deviation would result in the turn-assist function to be activated; and when the determined deviation exceeded a predetermined threshold, a notification would have been presented to the driver on the heads-up display indicating to the driver that the actual turn path has deviated beyond a safety point by presenting the actual turn path in the red color and by displaying an alert, and together with the alert, the turn-assist function as disclosed by Inou would have been executed.  A person of ordinary skill would have been motivated to incorporate the aforementioned teachings of Brandin because it would have provided information in a manner that would have been intuitively perceived by the driver (see at least: Brandin, Paragraph [0006]), and it would have increased awareness of vehicle behavior and its consequences to the driver (see at least: Brandin, Paragraph [0008]).  For example, by displaying the actual turn path, the driver’s awareness of vehicle behavior and its consequences is increased (see at least: Brandin, Paragraphs [0013], [0025]).  As combined, a consequence would have included the execution of the automated steering of the turn-assist function.  As such, the combination of Inou in view of Brandin would teach transmit[ting], to the HUD, a second control signal that instructs the HUD to display a notification to a driver of the semi-autonomous vehicle of the turn-assist function because the HUD would have been instructed to display a notification that the actual turn path deviating from the candidate turn path by displaying the actual turn path in yellow, from which the driver would have intuitively ascertained that if the deviation continued to increase, the turn-assist function would be executed; and would have been instructed to display a notification that the actual turn path has deviated beyond a critical safety situation by displaying the actual turn path in red and by displaying the alert symbol 31.  When this critical safety situation is reached, the combination of Inou in view of Brandin would have executed the turn-assist function because, as noted above, Brandin explicitly teaches that a corrective safety measure would have been implemented together with the alert, wherein Inou discloses the corrective safety measure that would have been implemented.

Regarding Claim 2:
Modified Inou teaches the vehicle control system of Claim 1, wherein said controller is further configured to: transmit, to the HUD, the second control signal further instructing the HUD to display the candidate turn path and the actual turn path as an augmented reality overlay on a windshield of the semi-autonomous vehicle (see at least: Inou, Paragraph [0112]; Brandin, Paragraphs [0016], [0035], [0071], and Fig. 2; and the discussion of claim 1 above).

Regarding Claim 3:
Modified Inou teaches the vehicle control system of Claim 1, wherein said controller is further configured to: simultaneously transmit the first control signal to the one or more automation systems and the second control signal to the HUD (see at least: Brandin, Paragraph [0111]; and the discussion of claim 1 above).

Regarding Claim 4:
Modified Inou teaches the vehicle control system of Claim 1, wherein said controller is further configured to: transmit the second control signal to the HUD prior to transmitting the first control signal to the one or more automation systems (see at least: Brandin, Paragraph [0071]; and the discussion of claim 1 above; wherein the second control signal transmitted prior to transmitting the first control signal would have the control signal to display the actual turn path in a yellow color).

Regarding Claim 7:
Inou discloses a semi-autonomous vehicle (see at least: Inou, Paragraphs [0034], [0083]-[0087]; wherein the vehicle is a semi-autonomous vehicle because the vehicle can automatically or autonomously adjust steering and/or braking without driver intervention) comprising: 
a plurality of sensors (see at least: Inou, Paragraphs [0036]-[0037], [0109]); 
a plurality of automation systems configured to control a corresponding plurality of components of said semi-autonomous vehicle (see at least: Inou, Paragraphs [0053], [0087]; wherein the plurality of automation systems include the explicitly disclosed steering actuator 28, and at least a braking actuator that is necessarily part of the disclosed vehicle that would have controlled braking system components in order to control the braking force as required by Inou); 
a heads-up display (HUD) configured to display information to a driver of said semi-autonomous vehicle (see at least: Inou, Paragraph [0112]); and 
a controller (driver support ECU 26) communicatively coupled to said plurality of sensors, said plurality of automation systems, and said HUD, said controller comprising a processor in communication with a memory device (see at least: Inou, Paragraphs [0035], [0044], [0109], [0112], and Fig. 1), said controller configured to: 
receive sensor data from said plurality of sensors (see at least: Inou, Paragraphs [0056], [0109]); 
determine, based on the sensor data, said semi-autonomous vehicle is turning (see at least: Inou, Paragraphs [0008], [0038], [0041], [0049], [0054]); 
identify, based on the sensor data, a candidate turn path (target trajectory) for said semi- autonomous vehicle (see at least: Inou, Paragraphs [0074], [0088]); 
identify, based on the sensor data, an actual turn path (current trajectory) that said semi-autonomous vehicle is traversing while under manual control (see at least: Inou, Paragraphs [0081], [0088]); 
determine a deviation between the actual turn path and the candidate turn path (see at least: Inou, Paragraphs [0082], [0088]); 
based on the determined deviation, transmit, to a first of said plurality of said automation systems (at least a steering actuator 28), a first control signal that activates said first automation system (the at least a steering actuator 28) to perform a turn-assist function to reduce the determined deviation between the actual turn path and the candidate turn path (see at least: Inou, Paragraphs [0082]-[0083], [0086]-[0087]).
Inou discloses that the candidate turn path is determined based on at least an extension of the road (see at least: Inou, Paragraphs [0109]-[0111]), and based on the determined deviation, performing a safety preventive measure by controlling steering of the vehicle.  Inou further discloses that the HUD is configured to display at least the target trajectory to a driver of the semi-autonomous vehicle (see at least: Inou, Paragraph [0112]).  Inou, however, does not appear explicit with regards to the limitation transmit, to said HUD, a second control signal that instructs said HUD to display a notification to the driver of said semi-autonomous vehicle of the turn-assist function.
Brandin, similar to Inou, teaches an invention directed to utilizing sensor data in order to determine an actual turn path (estimated vehicle path 17) of a vehicle as well as an extension of a road being travelled by a vehicle during a turn (see at least: Brandin, Paragraphs [0035], [0070], and Fig. 2).  Brandin further teaches determining a deviation between the actual turn path and the extension of the road, and triggering a heads-up display of the vehicle to display a notification to a driver of the vehicle according to the determined deviation (see at least: Brandin, Paragraphs [0019], [0035], [0071]).  Brandin teaches that the notification includes displaying the actual turn path in a color-coded manner (e.g., in a green-color if the deviation is less than a predetermined value; in a yellow-color if the deviation is within a certain range; and in a red-color if the deviation is greater than a predetermined value), and displaying an alert (indication symbol 31) when the deviation is greater than a predetermined value which corresponds to when the actual turn path is displayed in the red-color (see at least: Brandin, Paragraph [0071] and Fig. 2).  Furthermore, Brandin explicitly teaches that together with the alert (symbol 31 and the actual turn path being presented in the red-color), a safety preventive measure is performed, such as adjusting steering (see at least: Brandin, Paragraph [0111]).  Here, it is noted that Inou, as discussed above, discloses in more detail such a safety preventive measure that is performed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Brandin in the invention of Inou such that the actual turn path was additionally displayed on the heads-up display along with the candidate turn path, and such that the alert was displayed when the deviation exceeded a threshold.  As such, when the determined deviation was within a certain range, a notification would have been presented to the driver on the heads-up display indicating to the driver that the actual turn path is deviating from the candidate turn path, with the yellow-color allowing the driver to intuitively ascertain that a continued increase in deviation would result in the turn-assist function to be activated; and when the determined deviation exceeded a predetermined threshold, a notification would have been presented to the driver on the heads-up display indicating to the driver that the actual turn path has deviated beyond a safety point by presenting the actual turn path in the red color and by displaying an alert, and together with the alert, the turn-assist function as disclosed by Inou would have been executed.  A person of ordinary skill would have been motivated to incorporate the aforementioned teachings of Brandin because it would have provided information in a manner that would have been intuitively perceived by the driver (see at least: Brandin, Paragraph [0006]), and it would have increased awareness of vehicle behavior and its consequences to the driver (see at least: Brandin, Paragraph [0008]).  For example, by displaying the actual turn path, the driver’s awareness of vehicle behavior and its consequences is increased (see at least: Brandin, Paragraphs [0013], [0025]).  As combined, a consequence would have included the execution of the automated steering of the turn-assist function.  As such, the combination of Inou in view of Brandin would teach transmit[ting], to said HUD, a second control signal that instructs said HUD to display a notification to the driver of said semi-autonomous vehicle of the turn-assist function because the HUD would have been instructed to display a notification that the actual turn path deviating from the candidate turn path by displaying the actual turn path in yellow, from which the driver would have intuitively ascertained that if the deviation continued to increase, the turn-assist function would be executed; and would have been instructed to display a notification that the actual turn path has deviated beyond a critical safety situation by displaying the actual turn path in red and by displaying the alert symbol 31.  When this critical safety situation is reached, the combination of Inou in view of Brandin would have executed the turn-assist function because, as noted above, Brandin explicitly teaches that a corrective safety measure would have been implemented together with the alert, wherein Inou discloses the corrective safety measure that would have been implemented.
If it is deemed that Inou is not found to explicitly possess or inherently contain a plurality of automation systems because Inou is found to only disclose a steering actuator, then Brandin is further relied upon to teach an automation system of a vehicle in addition to the steering actuator disclosed by Inou.  Here, Brandin teaches that a vehicle is equipped with a collision warning system that controls a display to alert a driver of a risk of colliding with an external object such as another vehicle or pedestrian (see at least: Brandin, Paragraphs [0073]-[0077]), and further acknowledges that vehicles include advanced driver assistance systems such as an anti-lock braking system, a dynamic stability system, and a traction control system (see at least: Brandin, Paragraphs [0044]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the aforementioned teachings of Brandin such that the semi-autonomous vehicle included additional automation system(s) in addition to the steering actuator.  The claim would have been obvious because a particular known technique of equipping a vehicle with a plurality of automation systems to control respective vehicle components was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate such automation systems because it would have ensured the safety of the vehicle, the driver, and the surrounding environment of the vehicle.  For example, by providing an alert to the driver from the collision warning system, safety of driving would have been improved by making the driver aware of an upcoming critical situation (see at least: Brandin, Paragraphs [0075], [0077]).

Regarding Claim 8:
Modified Inou teaches the semi-autonomous vehicle of Claim 7, wherein said HUD is further configured to display information to the driver of said semi-autonomous vehicle on a windshield of said semi-autonomous vehicle (see at least: Inou, Paragraph [0112]; Brandin, Paragraphs [0016], [0035], [0071], and Fig. 2; and the discussion of claim 7 above).

Regarding Claim 9:
Modified Inou teaches the semi-autonomous vehicle of Claim 8, wherein said HUD is further configured to, in response to the second control signal, display the candidate turn path and the actual turn path as an augmented reality overlay on the windshield of the semi-autonomous vehicle (see at least: Inou, Paragraph [0112]; Brandin, Paragraphs [0016], [0035], [0071], and Fig. 2; and the discussion of claim 7 above).

Regarding Claim 10:
Modified Inou teaches the semi-autonomous vehicle of Claim 7, wherein said controller is further configured to: simultaneously transmit the first control signal to said first automation system and the second control signal to said HUD (see at least: Brandin, Paragraph [0111]; and the discussion of claim 7 above).

Regarding Claim 11:
Modified Inou teaches the semi-autonomous vehicle of Claim 7, wherein said controller is further configured to: transmit the second control signal to said HUD prior to transmitting the first control signal to said first automation system (see at least: Brandin, Paragraph [0071]; and the discussion of claim 7 above; wherein the second control signal transmitted prior to transmitting the first control signal would have the control signal to display the actual turn path in a yellow color).

Regarding Claim 14:
Modified Inou teaches the semi-autonomous vehicle of Claim 7, wherein said first automation system comprises a steering actuator (steering actuator 28) configured to, in response to the first control signal from said controller, steer said semi-autonomous vehicle to perform the turn-assist function (see at least: Inou, Paragraphs [0035], [0053]-[0054], [0083]).

Regarding Claim 16:
Inou discloses a method of controlling a semi-autonomous vehicle, said method implemented using a vehicle control system including a processor communicatively coupled to a memory device (see at least: Inou, Abstract, and Paragraphs [0035], [0044]; wherein the vehicle is a semi-autonomous vehicle because the vehicle can automatically or autonomously adjust steering and/or braking without driver intervention as disclosed in at least Paragraphs [0083]-[0087]), said method comprising: 
receiving, from a plurality of sensors of the semi-autonomous vehicle, sensor data (see at least: Inou, Paragraphs [0036]-[0037], [0056], [0109]); 
determining, based on the sensor data, the semi-autonomous vehicle is turning (see at least: Inou, Paragraphs [0008], [0038], [0041], [0049], [0054]); 
identifying, based on the sensor data, a candidate turn path (target trajectory) for the semi- autonomous vehicle (see at least: Inou, Paragraphs [0074], [0088]); 
identifying, based on the sensor data, an actual turn path (current trajectory) that the semi- autonomous vehicle is traversing while under manual control (see at least: Inou, Paragraphs [0081], [0088]); 
determining a deviation between the actual turn path and the candidate turn path (see at least: Inou, Paragraphs [0082], [0088]); 
based on the determined deviation, transmitting, to an automation system (at least a steering actuator 28) of the semi-autonomous vehicle, a first control signal that activates the automation system to perform a turn-assist function to reduce the determined deviation between the actual turn path and the candidate turn path (see at least: Inou, Paragraphs [0082]-[0083], [0086]-[0087]).
Inou discloses that the candidate turn path is determined based on at least an extension of the road (see at least: Inou, Paragraphs [0109]-[0111]), and based on the determined deviation, performing a safety preventive measure by controlling steering of the vehicle.  Inou further discloses that the HUD is configured to display at least the target trajectory to a driver of the semi-autonomous vehicle (see at least: Inou, Paragraph [0112]).  Inou, however, does not appear explicit with regards to the limitation transmitting, to a heads up display (HUD) of the semi-autonomous vehicle, a second control signal that instructs the HUD to display a notification to a driver of said semi- autonomous vehicle of the turn-assist function.
Brandin, similar to Inou, teaches an invention directed to utilizing sensor data in order to determine an actual turn path (estimated vehicle path 17) of a vehicle as well as an extension of a road being travelled by a vehicle during a turn (see at least: Brandin, Paragraphs [0035], [0070], and Fig. 2).  Brandin further teaches determining a deviation between the actual turn path and the extension of the road, and triggering a heads-up display of the vehicle to display a notification to a driver of the vehicle according to the determined deviation (see at least: Brandin, Paragraphs [0019], [0035], [0071]).  Brandin teaches that the notification includes displaying the actual turn path in a color-coded manner (e.g., in a green-color if the deviation is less than a predetermined value; in a yellow-color if the deviation is within a certain range; and in a red-color if the deviation is greater than a predetermined value), and displaying an alert (indication symbol 31) when the deviation is greater than a predetermined value which corresponds to when the actual turn path is displayed in the red-color (see at least: Brandin, Paragraph [0071] and Fig. 2).  Furthermore, Brandin explicitly teaches that together with the alert (symbol 31 and the actual turn path being presented in the red-color), a safety preventive measure is performed, such as adjusting steering (see at least: Brandin, Paragraph [0111]).  Here, it is noted that Inou, as discussed above, discloses in more detail such a safety preventive measure that is performed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Brandin in the invention of Inou such that the actual turn path was additionally displayed on the heads-up display along with the candidate turn path, and such that the alert was displayed when the deviation exceeded a threshold.  As such, when the determined deviation was within a certain range, a notification would have been presented to the driver on the heads-up display indicating to the driver that the actual turn path is deviating from the candidate turn path, with the yellow-color allowing the driver to intuitively ascertain that a continued increase in deviation would result in the turn-assist function to be activated; and when the determined deviation exceeded a predetermined threshold, a notification would have been presented to the driver on the heads-up display indicating to the driver that the actual turn path has deviated beyond a safety point by presenting the actual turn path in the red color and by displaying an alert, and together with the alert, the turn-assist function as disclosed by Inou would have been executed.  A person of ordinary skill would have been motivated to incorporate the aforementioned teachings of Brandin because it would have provided information in a manner that would have been intuitively perceived by the driver (see at least: Brandin, Paragraph [0006]), and it would have increased awareness of vehicle behavior and its consequences to the driver (see at least: Brandin, Paragraph [0008]).  For example, by displaying the actual turn path, the driver’s awareness of vehicle behavior and its consequences is increased (see at least: Brandin, Paragraphs [0013], [0025]).  As combined, a consequence would have included the execution of the automated steering of the turn-assist function.  As such, the combination of Inou in view of Brandin would teach transmitting, to a heads up display (HUD) of the semi-autonomous vehicle, a second control signal that instructs the HUD to display a notification to a driver of said semi- autonomous vehicle of the turn-assist function because the HUD would have been instructed to display a notification that the actual turn path deviating from the candidate turn path by displaying the actual turn path in yellow, from which the driver would have intuitively ascertained that if the deviation continued to increase, the turn-assist function would be executed; and would have been instructed to display a notification that the actual turn path has deviated beyond a critical safety situation by displaying the actual turn path in red and by displaying the alert symbol 31.  When this critical safety situation is reached, the combination of Inou in view of Brandin would have executed the turn-assist function because, as noted above, Brandin explicitly teaches that a corrective safety measure would have been implemented together with the alert, wherein Inou discloses the corrective safety measure that would have been implemented.

Regarding Claim 17:
Modified Inou teaches the method of Claim 16, wherein transmitting a second control signal to the HUD comprises transmitting, to the HUD, the second control signal further instructing the HUD to display the candidate turn path and the actual turn path as an augmented reality overlay on a windshield of the semi-autonomous vehicle (see at least: Inou, Paragraph [0112]; Brandin, Paragraphs [0016], [0035], [0071], and Fig. 2; and the discussion of claim 16 above).

Regarding Claim 18:
Modified Inou teaches the method of Claim 16, wherein said transmitting the first control signal to the automation system and said transmitting the second control signal to the HUD are performed substantially simultaneously (see at least: Brandin, Paragraph [0111]; and the discussion of claim 16 above).

Regarding Claim 19:
Modified Inou teaches the method of Claim 16, wherein said transmitting the first control signal to the automation system comprises transmitting the first control signal to a steering automation system (steering actuator 28) configured to steer the semi-autonomous vehicle in response to receiving the first control signal (see at least: Inou, Paragraphs [0035], [0053]-[0054], [0083]).

Claims 5-6, 12-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inou et al. (US 2012/0046802 A1) in view of Brandin et al. (US 2013/0190944 A1) (hereinafter referred to as ‘modified Inou’) as applied to claims 1, 7, and 16, respectively, above, and further in view of Matsumura (U.S. Publication No. 2018/0237008).

Regarding Claim 5:
Modified Inou teaches the vehicle control system of Claim 1, wherein the plurality of sensors include one or more imaging sensors (see at least: Inou, Paragraph [0109]), wherein said controller is further configured to: 
detect, from the sensor data, at least one object, wherein the at least one object includes a lane marker or an obstacle such as a guardrail (see at least: Inou, Paragraph [0109]); and 
identify the candidate turn path for the semi-autonomous vehicle based on the at least one detected object (see at least: Inou, Paragraph [0110]-[0111]).
Modified Inou, however, does not appear explicit with regards to detecting both of at least one lane marker and at least one obstacle, and identifying the candidate turn path based on the at least one lane marker and the at least one obstacle.  It is however noted that a person of ordinary skill in the art would have recognized that in situations where both a lane marker and an obstacle (a curb) was present, the invention of modified Inou would have recognized both and identified the candidate turn path based on all the information detected that represents the extension or running environment of the road, such that the candidate turn path was set on the road on which the vehicle is to traverse (see at least: Inou, Paragraph [0111]).
Matsumura teaches determining a candidate turn path (target path/trajectory) for a vehicle, and further teaches that in order to properly determine the candidate turn path, the following steps are performed: detect, from the sensor data, at least one lane marker and at least one obstacle (see at least: Matsumura, Paragraphs [0022]-[0023], [0027]); and identify the candidate turn path for the semi-autonomous vehicle based on the at least one lane marker and the at least one obstacle (see at least: Matsumura, Paragraphs [0048], [0065]-[0066]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teaching of Matsumura in the invention of modified Inou such that the candidate turn path was determined/identified based on both a lane marker and an obstacle in the environment such as a guardrail or curb.  The claim would have been obvious because a particular known technique of using both a lane marker and an obstacle such as a guardrail or curb to identify a candidate turn path for a vehicle was recognized as part of the ordinary capabilities of on skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate the teachings of Matsumura because it would have ensured that the candidate turn path was identified that ensured that the vehicle avoided an obstacle (see at least: Matsumura, Paragraph [0051]) while also ensuring that a driver did not experience discomfort from an excessive lateral acceleration (see at least: Matsumura, Paragraph [0050]).

Regarding Claim 6:
Modified Inou teaches the vehicle control system of Claim 1, wherein the plurality of sensors include a Global Positioning System (GPS) device (see at least: Inou, Paragraph [0036]), wherein said controller is further configured to: 
identify the candidate turn path for the semi-autonomous vehicle based on the sensor data including current location data indicating a current location of the semi-autonomous vehicle from the GPS device (see at least: Inou, Paragraphs [0036], [0058], [0074]).
Modified Inou, however, does not appear explicit in that the candidate turn path is identified based on the sensor data include current location data indicating a current location of the semi-autonomous vehicle and navigation data indicating a destination of the semi-autonomous vehicle from the GPS device. 
Matsumura teaches determining a candidate turn path (target path/trajectory) for a vehicle, and further teaches determining the candidate turn path using a similar technique to that of modified Inou when a destination of the vehicle is not set by the driver; specifically, by identifying the candidate turn path using information about the direct road in front of the vehicle based on current position information and map information (see at least: Matsumura, Paragraphs [0047], [0065]).  Matsumura further teaches that when a destination is set by the driver, then the candidate turn path for the vehicle is identified based on the sensor data including current location data indicating a current location of the semi-autonomous vehicle and navigation data indicating a destination of the semi-autonomous vehicle from the GPS device (see at least: Matsumura, Paragraphs [0044], [0047], [0065]-[0066]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Matsumura in the invention of modified Inou such that when a destination of the vehicle was set by the driver, the candidate turn path was identified based on a current location of the vehicle and navigation data indicating the destination.  The claim would have been obvious because a particular known technique, as taught by Matsumura, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to use the destination of the vehicle when identifying the candidate turn path because it would have ensured that the candidate turn path was identified in a manner consistent with the driver’s desired route to his/her destination, as well as allowing access to road data/characteristics from map data of upcoming road segments that the vehicle was required to traverse in order to arrive at the driver’s destination.  

Regarding Claim 12:
Modified Inou teaches the semi-autonomous vehicle of Claim 7, wherein said plurality of sensors comprise one or more imaging sensors (see at least: Inou, Paragraph [0109]), said one or more imaging sensors configured to: 
capture image sensor data including at least one object, wherein the at least one object includes a lane marker or an obstacle such as a guardrail (see at least: Inou, Paragraph [0109]), and 
wherein said controller is further configured to: 
detect, from the image sensor data, the at least one object, wherein the at least one object includes a lane marker or an obstacle such as a guardrail (see at least: Inou, Paragraph [0109]); and 
identify the candidate turn path for said semi-autonomous vehicle based on the at least one detected object (see at least: Inou, Paragraph [0110]-[0111]).
Modified Inou, however, does not appear explicit with regards to detecting both of at least one lane marker and at least one obstacle, and identifying the candidate turn path based on the at least one lane marker and the at least one obstacle.  It is however noted that a person of ordinary skill in the art would have recognized that in situations where both a lane marker and an obstacle (a curb) was present, the invention of modified Inou would have recognized both and identified the candidate turn path based on all the information detected that represents the extension or running environment of the road, such that the candidate turn path was set on the road on which the vehicle is to traverse (see at least: Inou, Paragraph [0111]).
Matsumura teaches determining a candidate turn path (target path/trajectory) for a vehicle, and further teaches that in order to properly determine the candidate turn path, the following steps are performed: capture image sensor data including at least one lane marker and at least one obstacle (see at least: Matsumura, Paragraphs [0022]-[0023], [0027]); detect, from the image sensor data, the at least one lane marker and the at least one obstacle (see at least: Matsumura, Paragraphs [0022]-[0023], [0027]); and identify the candidate turn path for the semi-autonomous vehicle based on the detected at least one lane marker and the detected at least one obstacle (see at least: Matsumura, Paragraphs [0048], [0065]-[0066]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teaching of Matsumura in the invention of modified Inou such that the candidate turn path was determined/identified based on both a lane marker and an obstacle in the environment such as a guardrail or curb.  The claim would have been obvious because a particular known technique of using both a lane marker and an obstacle such as a guardrail or curb to identify a candidate turn path for a vehicle was recognized as part of the ordinary capabilities of on skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate the teachings of Matsumura because it would have ensured that the candidate turn path was identified that ensured that the vehicle avoided an obstacle (see at least: Matsumura, Paragraph [0051]) while also ensuring that a driver did not experience discomfort from an excessive lateral acceleration (see at least: Matsumura, Paragraph [0050]).

Regarding Claim 13:
Modified Inou teaches the semi-autonomous vehicle of Claim 7, wherein said plurality of sensors comprise a Global Positioning System (GPS) device (see at least: Inou, Paragraph [0036]), said GPS device configured to: 
capture current location data indicating a current location of said semi- autonomous vehicle (see at least: Inou, Paragraph [0036]); and 
wherein said controller is further configured to: identify the candidate turn path for said semi-autonomous vehicle based the current location data from said GPS device (see at least: Inou, Paragraphs [0036], [0058], [0074]).
Modified Inou, however, does not appear explicit in that the GPS device is configured to generate navigation data for said semi-autonomous vehicle based upon the current location of said semi-autonomous vehicle and a destination for said semi-autonomous vehicle, and that the candidate turn path is identified based on the current location of the semi-autonomous vehicle and the navigation data from said GPS device. 
Matsumura teaches determining a candidate turn path (target path/trajectory) for a vehicle, and further teaches determining the candidate turn path using a similar technique to that of modified Inou when a destination of the vehicle is not set by the driver; specifically, by identifying the candidate turn path using information about the direct road in front of the vehicle based on current position information and map information (see at least: Matsumura, Paragraphs [0047], [0065]).  Matsumura further teaches that when a destination is set by the driver, a GPS device is configured to generate navigation data for said semi-autonomous vehicle based upon the current location of said semi-autonomous vehicle and a destination for said semi-autonomous vehicle (see at least: Matsumura, Paragraphs [0036], [0044]), and then the candidate turn path for the vehicle is identified based [on] the current location of said semi-autonomous vehicle and the navigation data from said GPS device (see at least: Matsumura, Paragraphs [0044], [0047], [0065]-[0066]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Matsumura in the invention of modified Inou such that when a destination of the vehicle was set by the driver, the candidate turn path was identified based on a current location of the vehicle and navigation data indicating the destination.  The claim would have been obvious because a particular known technique, as taught by Matsumura, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to use the destination of the vehicle when identifying the candidate turn path because it would have ensured that the candidate turn path was identified in a manner consistent with the driver’s desired route to his/her destination, as well as allowing access to road data/characteristics from map data of upcoming road segments that the vehicle was required to traverse in order to arrive at the driver’s destination.

Regarding Claim 15:
As currently combined, modified Inou teaches the semi-autonomous vehicle of Claim 7, but does not appear explicit in that the semi-autonomous vehicle further comprising an audio system, wherein said controller is further configured to: transmit, to said audio system, a third control signal that instructs said audio system to produce an audio output including an audio notification to the driver of said semi-autonomous vehicle of the turn-assist function.  Brandin however further teaches that in addition to triggering the heads-up display to produce a visual notification to the driver of the turn-assist function, an audible alert in form of audio output including an audio notification to the driver regarding the turn-assist function (specifically when the safety critical situation is reached at which point the turn-assist function by the steering actuator is executed) is also triggered (see at least: Brandin, Paragraph [0071]).  Matsumura teaches that an audio system (speaker 612) would have been utilized in a vehicle for generating sounds (see at least: Matsumura, Paragraph [0043]).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the audio output as taught by Brandin using an audio device (e.g., speaker) as taught by Matsumura in the invention of modified Inou.  The claim would have been obvious because a particular known technique of transmitting a control signal to trigger an audio output to notify a driver that the determined deviation between the actual turn path and the candidate turn path exceeded a safety threshold which corresponds to the same time at which the turn-assist function was being implemented by a steering actuator (as discussed in claim 7 above) was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to include an audible notification because it would have allowed the driver to intuitively perceive the presence of a safety critical situation (see at least: Brandin, Paragraphs [0071], [0109]).  

Regarding Claim 20:
As currently combined, modified Inou teaches the method of Claim 16, but does not appear explicit in that the method further comprising transmitting, to an audio system of the semi-autonomous vehicle, a third control signal that instructs the audio system to produce an audio output including an audio notification to the driver of the semi-autonomous vehicle of the turn-assist function.  Brandin however further teaches that in addition to triggering the heads-up display to produce a visual notification to the driver of the turn-assist function, an audible alert in form of audio output including an audio notification to the driver regarding the turn-assist function (specifically when the safety critical situation is reached at which point the turn-assist function by the steering actuator is executed) is also triggered (see at least: Brandin, Paragraph [0071]).  Matsumura teaches that an audio system (speaker 612) would have been utilized in a vehicle for generating sounds (see at least: Matsumura, Paragraph [0043]).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the audio output as taught by Brandin using an audio device (e.g., speaker) as taught by Matsumura in the invention of modified Inou.  The claim would have been obvious because a particular known technique of transmitting a control signal to trigger an audio output to notify a driver that the determined deviation between the actual turn path and the candidate turn path exceeded a safety threshold which corresponds to the same time at which the turn-assist function was being implemented by a steering actuator (as discussed in claim 16 above) was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to include an audible notification because it would have allowed the driver to intuitively perceive the presence of a safety critical situation (see at least: Brandin, Paragraphs [0071], [0109]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gautama et al. (US 2016/0084661 A1) teaches an invention directed to a vehicle including performing the steps of identifying, based on sensor data, a candidate turn path (recommended driving line(s) 202) for the vehicle; identifying, based on sensor data, an actual turn path (predicting driving line(s) 200) that the vehicle is traversing while under manual control; determining a deviation between the actual turn path and the candidate turn path; and based on the determined deviation, transmitting, to a heads up display (HUD) of the vehicle, a control signal that instructs the HUD to display a notification to a driver of the vehicle of the determined deviation and to display both the candidate turn path and the actual turn path on the HUD (see at least: Gautama, Paragraphs [0012], [0028], [0036], [0040]-[0041], [0043], and Figs. 3-4). 
Ide (US 2018/0178839 A1) teaches an invention for a semi-autonomous vehicle including the step of transmitting, to a heads up display (HUD) of the vehicle, a control signal that instructs the HUD to display a notification to a driver of the vehicle that a driver assistance control, implemented by an automation system of the vehicle, is being executed (see at least: Ide, Paragraphs [0038], [0043]).
Watanabe (US 2020/0282832) is pertinent because it teaches a display device that displays the route for a vehicle on the windshield that adjusts the route based on navigation data and objects around the vehicle.
Suzuki (US 2017/0336629) is pertinent because it teaches an information processing system for an autonomous vehicle which calculates the traveling route based on navigation data and objects around the vehicle and displays the route on the windshield.
Yue (US 2020/0108828) is pertinent because it teaches calculating a preview path of a vehicle and calculates the deviation of the preview path from the target path and adjusts the travelling information so that the vehicle travels to the target position along a turning path.
Tamaizumi (US 2015/0329140) is pertinent because it teaches a steering system that calculates a correction value for the steering system based on the deviation between the yaw rate and a yaw rate command value for the vehicle.
Hemes (US 2019/0033872) is pertinent because it teaches a vehicle controller and method that uses actuators when autonomously controlling the steering of a vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669